Citation Nr: 0812836	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for residuals of recurrent dislocation of right 
(major) shoulder (right shoulder disability).

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative changes of the right 
shoulder (right shoulder arthritis).

3.  Entitlement to service connection for residuals of an in-
service head injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had honorable active service from July 1960 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for his service connected right shoulder 
disability, granted service connection for right shoulder 
arthritis and awarded a 10 percent rating, and denied 
entitlement to service connection for residuals of an in-
service head injury.

A hearing at the RO before the undersigned was conducted in 
January 2006.  The Board remanded the claim to the RO in May 
2006 for further development and consideration.  In February 
2007, subsequent to the issuance of the last supplemental 
statement of the case, the veteran submitted additional 
evidence relating to his increased rating claims; and 
subsequently waived initial RO consideration of this 
evidence.

The issue of entitlement to service connection for the 
residuals of a head injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The preponderance of the evidence shows that the veteran 
has recurrent dislocation of the humerus at the 
scapulohumeral joint, with frequent episodes of guarding of 
all arm movements; he does not have malunion of the humerus 
with marked deformity.

3.  The preponderance of the evidence shows that the 
veteran's right shoulder arthritis is productive of right 
shoulder motion to arm level (forward flexion and abduction 
to 90 degrees).


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for a right 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2007).

2.  The criteria for a rating of 20 percent for right 
shoulder arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the veteran received notice 
relating to assignment of an effective date of the disability 
in May 2006.  The notices did not adequately discuss the 
criteria for an increased rating, thus VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice because of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, supra.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claims, have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claims, no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when the right shoulder disability may have been more 
severe than at other times during the course of his appeal. 

Currently, the veteran is in receipt of a 20 percent rating 
for right shoulder disability under Diagnostic Code 5202, and 
a separate 10 percent rating for right shoulder arthritis 
under Diagnostic Code 5010.

It is noted in medical records that the veteran's right hand 
is the dominant extremity.  Thus, his right shoulder and arm 
is his major upper extremity and will be rated as such.

A.  Right Shoulder Disability

Under Diagnostic Code 5202, an 80 percent evaluation may be 
assigned for flail of the major shoulder (or loss of head of 
the humerus); a 60 percent evaluation may be assigned for 
false flail of the major joint (nonunion of the humerus); a 
50 percent evaluation may be assigned for a fibrous union of 
the major humerus; a 30 percent evaluation may be assigned 
for recurrent dislocation of the major scapulohumeral joint 
with frequent episodes and guarding of all arm movements, as 
well as for malunion of the major humerus with marked 
deformity; and a 20 percent evaluation may be assigned for 
infrequent episodes with guarding of movement only at 
shoulder level, as well as for malunion of the major humerus 
with moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5202; see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

It is acknowledged that the veteran has consistently reported 
frequent, recurrent right shoulder dislocations to medical 
personnel, and has been diagnosed with recurrent right 
shoulder dislocation.  His representative has noted that the 
veteran has guarding of all arm movements.  This is supported 
by the medical evidence of record, as the June 2004 VA 
examination report noted that the right shoulder apprehension 
sign was mildly positive, signifying pain or apprehension 
about the feeling of impending shoulder subluxation or 
dislocation.   Accordingly, an increased rating to 30 percent 
is warranted.

An even higher rating is not warranted as malunion of the 
humerus is absent. 

The veteran also does not have ankylosis of the 
scapulohumeral articulation (Diagnostic Code 5200), or 
impairment of the scapula or clavicle (Diagnostic Code 5203).

B.  Right Shoulder Arthritis

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For 
rating disability based on arthritis, the shoulder is 
considered a major joint.  38 C.F.R. § 4.45(f).  A separate 
compensable evaluation under Diagnostic Codes 5003, 5010 and 
38 C.F.R. § 4.59 (for painful motion) was assigned in this 
case as arthritis was established by X-ray findings but the 
veteran demonstrated limitation of motion which was 
noncompensable under Diagnostic Code 5201. 

Under Diagnostic Code 5201, a 40 percent evaluation may be 
assigned for limitation of major arm motion to 25 degrees 
from the side; a 30 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level; and a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Full range of motion of the 
shoulder is 0 to 180 degrees of abduction and forward 
elevation (flexion) and 0 to 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I.

Ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1996).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.
 
The VA examination report, dated in January 2007, reflects 
that the veteran's elevation or forward flexion and adduction 
were only to the shoulder level, i.e., 90 degrees.  
Therefore, an increased, 20 percent, rating for right 
shoulder arthritis is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

An even higher rating is not warranted under DeLuca.  At the 
January 2007 VA examination, the range of motion after 
repetitive use was not further limited by pain, fatigue, 
weakness or lack of endurance.  Therefore, limitation of 
right arm motion to 25 degrees from the side is not 
approximated.


ORDER

Entitlement to an increased rating of 30 percent for right 
shoulder disability is granted.

Entitlement to an increased rating of 20 percent for right 
shoulder arthritis is granted.


REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The veteran's service medical records show that he complained 
of headaches on numerous occasions, in September 1960 
accompanying dizziness and a sore throat; in November 1960 
accompanying an upset stomach; in January 1961, the veteran 
complained of a frontal headaches, and sinusitis was 
diagnosed, and in April 1961, he complained of frequent 
tension headaches.  In November 1961, he struck his left ear 
on a bar stool and was given two stitches.  He made no 
mention of any headaches.  Subsequently, he also complained 
of headaches accompanying back pain and a viral infection.  

VA examinations conducted in April 1976 and July 1979 are 
negative for any findings or complaints of headaches or a 
head injury.

In May 2002, the veteran requested service connection for the 
residuals of a head injury sustained in service.  

The Board in its May 2006 remand noted that the veteran's 
service medical records indicate in-service occurrence of a 
head injury in November 1961, and subsequent, multiple, in-
service complaints of headaches; and requested a nexus 
opinion.  A VA examination was conducted in January 2007.  
The examiner correctly noted that there were no service 
medical records to support the veteran's contention that he 
hit his head on a steel beam while aboard ship in 1962.  
However, the examiner stated that he could not find an 
obvious head injury in service.  Therefore, another opinion 
is needed which considers the November 1961 accident.  See 
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the January 
2007 VA examination is requested to 
provide an opinion as to whether the 
veteran has a current headache disability, 
and, if so, whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that the veteran's current 
chronic headaches are related to the 
veteran's active military service.  If the 
examiner determines that it is not at 
least as likely as not that the veteran's 
current headache disability is related to 
service, the examiner should provide an 
opinion as to the etiology of the 
veteran's in-service headaches reflected 
in the service medical records..  If the 
examiner is unavailable, such opinion 
should be obtained by an appropriate 
physician.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

The examiner is specifically directed to 
consider the November 1961 inservice 
incident in which the veteran struck his 
left ear on a bar stool and was given two 
stitches in his opinion.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


